DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/25/2022.
Applicant’s amendments filed 04/25/2022 have been fully considered and reviewed by the examiner.
The examiner notes the amendments of claims 1, 6, 11, and 39, and the cancellation of claim 37.
Claim Objections
Claims 1-11 and 38-43 are objected to because of the following informalities:
Claim 1 recites “substantially transmissive” which should be replaced with “substantially transparent” to be consistent with dependent claims 6 and 11 reciting “the transparent optical substrate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is vague and indefinite because it depends from a canceled claim 37. For the purposes of compact prosecution, it is interpreted that claim 38 depends on claim 1.
Claim 38 recites limitations “the predetermined wavelength…”, and it is unclear which “the predetermined wavelength” applicant is referring to because “a predetermined wavelength” has not been defined by the claims 38 and 1, and claim 37 was cancelled.
The limitations “the predetermined wavelength” of claim 38 should be replaced with “the optical substrate is transmissive at a predetermined wavelength, the predetermined wavelength…”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0168825 to Koda et al. (hereinafter Koda).
With respect to Claim 1, Koda discloses a semiconductor device having a mesa structure (e.g., light-emitting device having a mesa structure 25) (Koda, Fig. 8, ¶0001, ¶0007-¶0014, ¶0059-¶0080) comprising:
       a heterojunction (e.g., 22/23) (Koda, Fig. 8, ¶0079, ¶0062, ¶0063) having a bottom side (e.g., a side of the heterojunction 22/23/21B facing the second electrode 32) and a top side (e.g., a side of the heterojunction 22/23/21B facing the first electrode 31);
       an optical substrate (21A) (Koda, Fig. 8, ¶0079, ¶0061, ¶0062) having a top side (21D) and bottom side (21C) disposed directly adjacent the top side of the heterojunction (22/23/21B);
       a first electrode (e.g., 31) (Koda, Fig. 8, ¶0079, ¶0080) configured to:
             substantially cover the perimeter (e.g., the planar shape of the first electrode 31 having an edge 31A surrounding the projective image of the mesa structure 25) on the top side of the optical substrate (21A);
               define an aperture wherein light passes therethrough (e.g., light form the light emitting portion 23 is emitted from the second surface 21D of the substrate 21A) (Koda, Fig. 8, ¶0079-¶0080, ¶0064); and,
            not cover an area over the heterojunction;
       wherein an area of the optical substrate (21A) is larger than the heterojunction (22/23/21B) thereby covering the top side of the heterojunction in its entirety and substantially transmissive at a predetermined bandwidth associated with a bandgap of the heterojunction (e.g., the light emitted from the light-emitting portion 23 is emitted from the second portion 21F of the first compound semiconductor layer 21 such that the light is transmitted through the optical substrate and emitted from the second surface side 21D of the optical substrate 21A) (Koda, Fig. 8, ¶0064-¶0065).
Regarding Claim 2, Koda discloses the semiconductor device having a mesa structure of claim 1. Further, Koda discloses the semiconductor device having a mesa structure, wherein the heterojunction (22/23/21B) comprises a superlattice (e.g., multiquantum well structure formed of alternating stacking of GaAs layer and AlGaAs layer) (Koda, Fig. 8, ¶0062, ¶0079, ¶0080).
Regarding Claim 11, Koda discloses the semiconductor device having a mesa structure of claim 1. Further, Koda discloses the semiconductor device, wherein the transparent optical substrate (21) (e.g., the light emitted from the light-emitting portion 23 is emitted from the second portion 21F of the first compound semiconductor layer 21 such that the light is transmitted through the transparent optical substrate 21A and emitted from the second surface side 21D of the transparent optical substrate 21A) (Koda, Fig. 8, ¶0064-¶0065) comprises semiconductor doping (Koda, Fig. 8, ¶0061, ¶0062, ¶0079).
Regarding Claim 39, Koda discloses the semiconductor device of claim 1. Further, Koda discloses the semiconductor device, wherein the heterojunction (e.g., 22/23/21B) (Koda, Fig. 8, ¶0023-¶0024, ¶0062-¶0063, ¶0079, ¶0080) has a plurality of epitaxial layers.
Regarding Claim 40, Koda discloses the semiconductor device of claim 39. Further, Koda discloses the semiconductor device, wherein the top side of the heterojunction (e.g., 22/23/21B) (Koda, Fig. 8, ¶0023-¶0024, ¶0062-¶0063, ¶0079, ¶0080) and the bottom of the optical substrate (e.g., 21A) are bonded (e.g., interpreted as attached) together.
Regarding limitations “bonded together”, it is noted that the above language is directed towards the process of forming the semiconductor device comprising the heterojunction stacked on the optical substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “bonded together” only requires a structure, the semiconductor device comprising the heterojunction stacked on the optical substrate, which does not distinguish the invention from Koda, who teaches the structure as claimed.
Regarding Claim 41, Koda discloses the semiconductor device of claim 40. Further, Koda discloses the semiconductor device, wherein the bond is created by epitaxially growing the heterojunction (e.g., 22/23/21B) (Koda, Fig. 8, ¶0023-¶0024, ¶0062-¶0063, ¶0079, ¶0080) directly onto the optical substrate (e.g., 21A).
Regarding limitations “the bond is created by epitaxially growing the heterojunction directly onto the optical substrate”, it is noted that the above language is directed towards the process of forming the semiconductor device comprising the heterojunction directly stacked on the optical substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the bond is created by epitaxially growing the heterojunction directly onto the optical substrate” only requires a structure, the semiconductor device comprising the heterojunction directly stacked on the optical substrate, which does not distinguish the invention from Koda, who teaches the structure as claimed.
Regarding Claim 42, Koda discloses the semiconductor device of claim 1. Further, Koda discloses the semiconductor device, further comprising a surface passivation layer (26) (Koda, Fig. 8, ¶0063, ¶0071) around the perimeter of the heterojunction (e.g. mesa structure 25 including 22/23/21B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim et al. (hereinafter Kim) in view of Kim et al. (US Patent No. 8,293,566, hereinafter Kim (566)) and Shimizu et al. (US 2005/0123014, hereinafter Shimizu).
With respect to Claim 1, Kim discloses a semiconductor device having a mesa structure (Kim, Figs. 2, 5A-5B, 7A-7B, 8, Col. 2, lines 9-45; Col. 3, lines 5-67; Col. 4, lines 1-21; Col. 5, lines 8-67; Col. 6, lines 1-64; Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 47-64; Col. 13, lines 1-8, lines 53-67; Col. 14, lines 1-53) comprising:
       a heterojunction (e.g., superlattice region 16 comprising a plurality of alternating semiconductor layers 34 and 36 including heterointerface between each semiconductor layer 34 and adjacent semiconductor layer 36) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 66-67; Col. 13, lines 1-8, lines 53-62) having a bottom side (e.g., a side of the mesa structure 20 including electrode 54) and a top side (e.g., a side facing the semiconductor substrate 12 including contacts 62);
       an optical substrate (12) (Kim, Figs. 7A-7B, 8, Col. 14, lines 1-18) having a top side and bottom side disposed directly adjacent the top side of the heterojunction (16);
       a first electrode (e.g., 62) (Kim, Figs. 7A-7B, 8, Col. 13, line 67; Col. 14, lines 1-4) configured to:
             cover the top side of the optical substrate (12);
               define an aperture wherein light (e.g., incident light 100) passes therethrough (Kim, Figs. 7A-7B, 8, Col. 14, lines 8-18); and,
            not cover an area over the heterojunction (16);
       wherein an area of the optical substrate (12) is larger than the heterojunction (16) thereby covering the top side of the heterojunction in its entirety and substantially transmissive at a predetermined bandwidth associated with a bandgap of the heterojunction.
Further, Kim does not specifically disclose that a first electrode configured to substantially cover the perimeter on the top side of the optical substrate.
However, Kim (‘566) teaches forming a first electrode (e.g., 26) (Kim (‘566), Fig. 1A-1B, 3A-3B, Col. 9, lines 41-48; Col. 11, lines 34-48) on the optical substrate (14) as a common electrode to provide a common electrical connection to each photodetector element of the 2D array, and is located outside the 2D array so that transmission of the light (100) is not obstructed by the electrode (26), and an additionally, anti-reflective coating is applied to the light transmitted surface of the optical substrate (14) to reduce reflection and improve transmission of the infrared light through the substrate (14).
Further, Shimizu teaches forming a second electrode (e.g., 2020) (Shimizu, Fig. 24, ¶0220) having an annular shape and disposed on the top side of the heterojunction configured to substantially cover the perimeter of the top side (e.g., the n-side electrode 2020 in an annular shape) (Shimizu, Fig. 24, ¶0220) such that an aperture (e.g., opening of the n-side electrode 2020) (Shimizu, Fig. 24, ¶0220) is defined wherein light passes therethrough; and to prevent reflection on an interface between the substrate (2001) and the air, a non-reflective film (2021) is formed in the opening portion of the n-side electrode (2020).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kim by forming the first electrode on the light-transmitted surface of the optical substrate so that transmission of the light is not obstructed by the first electrode as taught by Kim (‘566), and forming the non-reflective film in the opening portion of the first electrode having an annular shape as taught by Shimizu, wherein the non-reflective film substantially covers the 2D array of photodetectors including mesa structures of Kim to have a first electrode configured to substantially cover the perimeter on the top side of the optical substrate in order to reduce reflection and improve transmission of the infrared light, to prevent reflection on an interface between the substrate and the air, and to confine the incident light within the 2D array area, and thus to improve device performance (Kim (‘566), Col. 11, lines 34-48; Shimizu, ¶0220; Kim, Col. 2, lines 9-48; Col. 10, lines 8-13; Col. 14, lines 14-18).
Regarding Claim 2, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device, wherein the heterojunction (e.g., superlattice region 16 comprising a plurality of alternating semiconductor layers 34 and 36 including heterointerface between each semiconductor layer 34 and adjacent semiconductor layer 36) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 66-67; Col. 13, lines 1-8, lines 53-62) comprises a superlattice.
Regarding Claim 11, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device, wherein the transparent optical substrate (12) comprises semiconductor doping (e.g., the semiconductor substrate 12 made of GaSb or GaAs comprising N-type dopants such as silicon (Si) or germanium (Ge)) (Kim, Fig. 8, Col. 6, lines 38-59).
Regarding Claim 39, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device of claim 1. Further, Kim discloses the semiconductor device, wherein the heterojunction (e.g., 16, a plurality of alternating layers of InAs and InGaSb by epitaxial growth) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 66-67; Col. 13, lines 1-8, lines 53-62) has a plurality of epitaxial layers.
Regarding Claim 40, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device of claim 39. Further, Kim discloses the semiconductor device, wherein the top side of the heterojunction (e.g., 16) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 10-16; lines 66-67; Col. 13, lines 1-8, lines 53-62) and the bottom of the optical substrate (e.g., 12) are bonded (e.g., interpreted as attached) together.
Regarding limitations “bonded together”, it is noted that the above language is directed towards the process of forming the semiconductor device comprising the heterojunction stacked on the optical substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “bonded together” only requires a structure, the semiconductor device comprising the heterojunction stacked on the optical substrate, which does not distinguish the invention from Kim, who teaches the structure as claimed.
Regarding Claim 41, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device of claim 40. Further, Kim discloses the semiconductor device, wherein the bond is created by epitaxially growing the heterojunction (e.g., 16) (Kim, Figs. 2, 8, Col. 7, lines 26-67; Col. 8, lines 1-42; Col. 12, lines 12-16; lines 66-67; Col. 13, lines 1-8, lines 53-62) directly onto the optical substrate (e.g., 12).
Regarding limitations “the bond is created by epitaxially growing the heterojunction directly onto the optical substrate”, it is noted that the above language is directed towards the process of forming the semiconductor device comprising the heterojunction directly stacked on the optical substrate.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the bond is created by epitaxially growing the heterojunction directly onto the optical substrate” only requires a structure, the semiconductor device comprising the heterojunction directly stacked on the optical substrate, which does not distinguish the invention from Kim, who teaches the structure as claimed.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Kim (‘566) (US Patent No. 8,293,566) and Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Yee et al. (US Patent No. 9,136,293, hereinafter Yee).
Regarding Claims 3-5, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure,  further comprising an integrated circuit substrate (ROIC) (Kim, Fig. 8, Col. 14, lines 19-40) mechanically coupled to the first electrode (e.g., 54), but does not specifically disclose a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5).
However, Yee teaches an apparatus for sensor module (Yee, Fig. 1(a), Col. 2, lines 6-67; Col. 2, lines 1-34; Col. 3, lines 64-67; Col. 4, lines 1-9; Col. 5, lines 2-67) including sensor device (111) comprising an array of pixels and an interposer (12) (Yee, Fig. 1(a), Col. 2, lines 28-36) comprising circuit device (130) and a metal coating (131) on the backside surface of the interposer to conduct heat to a printed circuit board (PCB 14), direct bonding between the sensor device and the interposer including the circuit device reduces system board space and power consumption with enhanced image processing performance and data transmission rate (Yee, Fig. 1(a), Col. 2, lines 17-22).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Kim (‘566)/Shimizu by forming an interposer of Yee having low thermal conductivity as a submount, and bonding the sensor device to the printed circuit board  by using the interposer as taught by Yee to have a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5) in order to provide improved apparatus for sensor module with reduced system board space and power consumption and with enhanced image processing performance and data transmission rate (Yee, Col. 2, lines 6-22).
Claims 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Kim (‘566) (US Patent No. 8,293,566) and Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Hsiao et al. (US 2014/0291790, hereinafter Hsiao).
Regarding Claims 3-5, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure  further comprising an integrated circuit substrate (ROIC) (Kim, Fig. 8, Col. 14, lines 19-40) mechanically coupled to the first electrode (e.g., 54), but does not specifically disclose a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5).
However, Hsiao teaches a photosensitive device (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0009-¶0010, ¶0025, ¶0019-¶0034, ¶0049-¶0050) with improved imaging quality that comprises a photosensitive device array (224) (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0019- ¶0021, ¶0025) and a circuit submount (210/240) having a heat dissipation structure (240A/240B/240C), wherein the heat dissipation structure is disposed under the first side (opposite to the light receiving surface) and includes a material with good heat conductivity; and further forming a circuit board (560) (Hsiao, Figs. 5G, 6, 7, ¶0048-¶0050) under the circuit submount (210/240) so that after the light received by the photosensitive device array (224) is converted into electric signals, the electric signals would output to the circuit board (560) thought the bonding pads; further, by adjusting the thickness of the heat dissipation structure, the circuit board (560) is directly connected to the heat dissipation structure so that the heat dissipation efficiency is improved, and the leakage current generated due to the heat is decreased.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Kim (‘566)/Shimizu by forming a circuit submount including a heat dissipation structure and a circuit board as taught by Hsiao to have a submount mechanically coupled to the first electrode for improved heat flow therethrough (as claimed in claim 3); further comprising a substrate mechanically coupled to the submount (as claimed in claim 4); wherein the substrate is a printed circuit board (as claimed in claim 5) in order to provide improved photosensitive device with improved imaging quality wherein the heat dissipation efficiency is improved, and the leakage current generated due to the heat is decreased (Hsiao, ¶0009-¶0010, ¶0025, ¶0049-¶0050).
Regarding Claims 6, 9, and 10, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure further comprising an optical layer (e.g., lens), wherein the incident light (100) (Kim, Fig. 8, Col. 14, lines 8-14) is imaged onto the 2-D photodetector array by using an optical element (e.g., lens), but does not specifically disclose that an optical layer is disposed on the top side of the transparent optical substrate (as claimed in claim 6); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises one or more of: a micro-lens array, Fresnel lens, and macro lens (as claimed in claim 10).
However, Hsiao teaches a photosensitive device (Hsiao, Figs. 2-4, 5G, 6, 7, ¶0009-¶0010, ¶0019-¶0050) further comprising an optical layer (250/260) disposed on the light receiving surface (S1) of the photosensitive device array (224) (Hsiao, Figs. 2-4, ¶0035-¶0037, ¶0025), wherein the optical layer (250/260) comprises an optical filter (250); and wherein the optical layer comprises a micro-lens array (262) (Hsiao, Figs. 2-4, ¶0037).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/ Kim (‘566)/Shimizu by forming the encapsulation of the photosensitive device including filter layer and micro-lenses corresponding to the filter patterns of the filter layer as taught by Hsiao to have an optical layer that is disposed on the top side of the transparent optical substrate (as claimed in claim 6); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises a micro-lens array (as claimed in claim 10) in order to provide improved photosensitive device with improved imaging quality wherein the heat dissipation efficiency is improved, and the leakage current generated due to the heat is decreased (Hsiao, ¶0009-¶0010, ¶0035-¶0037, ¶0049-¶0050).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Kim (‘566) (US Patent No. 8,293,566) and Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Koyama (US Patent No. 8,350,351) and Tran et al. (US Patent No. 5,853,960, hereinafter Tran).
Regarding Claims 6 and 7, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure  further comprising an optical layer (e.g., the incident light 100 is imaged onto the 2-D photodetector array by using an optical element) (Kim, Fig. 8, Col. 14, lines 8-14), but does not specifically disclose that an optical layer is disposed on the top side of the transparent optical substrate (as claimed in claim 6); wherein the optical layer is etched (as claimed in claim 7).
However, Koyama teaches a semiconductor light receiving device (Koyama, Fig. 2, Col. 1, lines 44-57; Col. 4, lines 22-38) comprising a mesa structure on one side of the semiconductor substrate (50) and a lens (51) provided on a light receiving face of the semiconductor substrate (50, made of InP or the like) by processing the surface of the substrate (50) so as to collect light entering the light receiving face of the semiconductor substrate (50) toward the light receiving element (10a).
Regarding limitations of claim 7 “the optical layer is etched”, it is noted that the above language is directed towards the process of making an optical layer.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “the optical layer is etched” only requires a structure, the optical layer, which does not distinguish the invention from Kim, who teaches the structure as claimed.
Nevertheless, Koyama teaches processing the semiconductor substrate (50) (Koyama, Fig. 2, Col. 4, lines 22-38) to form a lens (51). Further, Tran teaches forming high-quality micro-optical semiconductor lenses (42) (Tran, Figs. 1a-1i, Col. 3, lines 38-65; Col. 6, lines 50-57; Col. 7, lines 1-46, lines 57-60; Col. 8, lines 37-41) of various shapes on the semiconductor substrate (24) comprised of any III-V semiconductor materials such as InP, GaAs, GaP, by photolithography processing of the semiconductor substrate that include etching; the lenses formed from the semiconductor substrate have better thermal expansion match between the lenses and semiconductor devices.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/ Kim (‘566)/Shimizu by forming the semiconductor substrate of Kim having the light receiving surface of the semiconductor substrate that is processed into lens shape as taught by Koyama, and the processing the semiconductor substrate to form lenses includes etching as taught by Tran to have an optical layer that is disposed on the top side of the transparent optical substrate (as claimed in claim 6); wherein the optical layer is etched (as claimed in claim 7) in order to provide improved photodetector device with improved device performance, wherein high-quality micro-optical semiconductor lenses are configured to effectively collect light toward the light receiving element, and to provide better thermal expansion match between the lenses and semiconductor devices (Kim, Col. 2, lines 9-48; Koyama, Col. 1, lines 44-57;Col. 4, lines 22-38; Tran, Col. 3, lines 38-65).
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Kim (‘566) (US Patent No. 8,293,566) and Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Yokogawa et al. (US 2021/0091135, hereinafter Yokogawa).
Regarding Claims 6 and 8-10, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device having a mesa structure of claim 1. Further, Kim discloses the semiconductor device having a mesa structure further comprising an optical layer (e.g., lens), wherein the incident light (100) (Kim, Fig. 8, Col. 14, lines 8-14) is imaged onto the 2-D photodetector array by using an optical element (e.g., lens), but does not specifically disclose that an optical layer is disposed on the top side of the transparent optical substrate (as claimed in claim 6); wherein the optical layer comprises a diffraction grating (as claimed in claim 8); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises one or more of: a micro-lens array, Fresnel lens, and macro lens (as claimed in claim 10).
However, Yokogawa teaches a photodetector device (Yokogawa, Figs. 7-8, ¶0001, ¶0010, ¶0022, ¶0085-¶0136) further comprising an optical layer (101/102) disposed on the light receiving surface of the photodetector pixel array (201a) (Yokogawa, Figs. 7-8, ¶0112-¶0114, ¶0125-¶0130, ¶0136), wherein the optical layer (101/102) comprises an optical filter layer (102a) as a wavelength selection filter that includes a diffraction grating (222A) performing diffraction and interference of incident light on the incident plane; and wherein the optical layer comprises a micro-lens array (101) (Yokogawa, Figs. 7-8, ¶0125) so that light enters the diffraction grating (222A) through the microlens (101) and is selectively diffracted and is configured to have a reduced size; and as a result the image sensor having the optical layer is downsized.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/ Kim (‘566)/Shimizu by forming the optical filter layer and micro-lenses as taught by Yokogawa to have an optical layer that is disposed on the top side of the transparent optical substrate (as claimed in claim 6); wherein the optical layer comprises a diffraction grating (as claimed in claim 8); wherein the optical layer comprises an optical filter (as claimed in claim 9); wherein the optical layer comprises a micro-lens array (as claimed in claim 10) in order to provide improved image sensor device with improved imaging quality and reduced size that is capable of transmitting light in selected wavelength band (Yokogawa, ¶0001, ¶0008-¶0022, ¶0114, ¶0125-¶0128, ¶0141).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Kim (‘566) (US Patent No. 8,293,566) and Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Koyama (US Patent No. 8,350,351) (the reference US Patent No. 7,521,737 by Augusto is presented as evidence).
Regarding Claim 38, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device of claim 1. Further, Kim does not specifically disclose that the predetermined wavelength is mid-wave infrared (MWIR). However, Kim discloses that the semiconductor material of the mesa structures (16) are tailored in terms of the thickness and composition to detect infrared light in specific wavelength bands (Kim, Figs. 7A-7B, 8, Col. 10, line 20-35) including wavelength band 3-5 m (as evidenced by Augusto, Col. 1, lines 17-26; lines 62-67; Col. 2, lines 1-16, the Mid-Wave Infra-Red (MWIR) range corresponds to wavelength range of 3 to 5 m, and is approached by the devices such as heterojunction photodiodes employing materials including GaAs-AlGaAs, InGaAs-InAlAs, InGaAs-InP, etc.). Further, Koyama teaches a semiconductor light receiving device (Koyama, Fig. 2, Col. 1, lines 44-57; Col. 4, lines 22-67) comprising the heterojunction (e.g., 31/32/33) including a mesa structure on one side of the optical substrate (e.g., semiconductor substrate 50 including a lens 51) having a light receiving face of the semiconductor substrate (50, made of InP or the like) so as to collect light entering the light receiving face of the semiconductor substrate (50) toward the light receiving element (10a).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Kim(‘566)/Shimizu by forming the optical substrate on the heterojunction as taught by Koyama, wherein the composition of the optical substrate and the heterojunction are tailored in terms of the thickness and composition to detect infrared light in specific wavelength bands as taught by Kim to have the semiconductor device, wherein the predetermined wavelength is mid-wave infrared (MWIR) in order to provide improved photodetector device with improved device performance, and capable to effectively collect light toward the light receiving element in specific wavelength bands (Kim, Col. 2, lines 9-48, Col. 10, lines 25-35; Koyama, Col. 1, lines 44-57; Col. 4, lines 22-38).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,022,390 to Kim in view of Kim (‘566) (US Patent No. 8,293,566) and Shimizu (US 2005/0123014) as applied to claim 1, and further in view of Abu-Ageel (US 2009/0050905).
Regarding Claim 43, Kim in view of Kim (‘566) and Shimizu discloses the semiconductor device of claim 1. Further, Kim does not specifically disclose that the second electrode further comprises transverse members which span across the top of mesa structure but do not block it in its entirety. However, Abu-Ageel teaches forming an optical substrate (50) (Abu-Ageel, Figs. 7A-7G, 8A, ¶0033, ¶0039-¶0040, ¶0046) on the semiconductor heterojunction (30a/30b), wherein the optical substrate (50) comprises the second electrode (70) disposed on the top side of optical substrate, and the second electrode (70) is formed as a frame between adjacent lenses (51) of the optical substrate and mesas (41) so as to distribute current efficiently across the top surface of the substrate.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Kim/Kim(‘566)/Shimizu by forming the second electrode as a frame in the areas between adjacent mesas as taught by Abu-Ageel to have the second electrode that further comprises transverse members which span across the top of mesa structure but do not block it in its entirety in order to efficiently distribute current across the top surface of the substrate (Abu-Ageel, ¶0033, ¶0039, ¶0046).
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that “Koda does not teach or suggest a transmissive optical substrate limitation. Koda relates to a surface emitting laser (see e.g. paragraph [0003] of Koda)…The Office Action cites layer 21A of Koda to teach or suggest and optical substate. Yet, it does not. 21A is a DBR. A distributed Bragg reflector (DBR) is a reflector used in waveguides, such as optical fibers. It is a structure formed from multiple layers of alternating materials with varying refractive index, or by periodic variation of some characteristic (such as height) of a dielectric waveguide, resulting in periodic variation in the effective refractive index in the guide. Thus, Koda fails to teach or suggest an optical substrate, transmissive or otherwise, as required by claim 1” (page 7 of Applicant’s Remarks), it is noted that Koda specifically teaches (paragraph [0065]) that “The light emitted from the light-emitting portion 23 is emitted from the second portion 21F of the first compound semiconductor layer 21”, thus, Koda teaches a transmissive optical substrate (21A) because the light is transmitted through the optical substrate (21A) and emitted from the second surface side (21D) (paragraph [0064] of the optical substrate (21A, the first compound semiconductor layer).
Thus, the above applicant arguments are no persuasive and limitations of claim 1 “a transmissive optical substrate” are considered to be met by Koda.
In response to applicant’s argument that “Kim '556 is a focal plane array (FPA). Kim '390 is a photodetector (PD). Shimizu is a laser. These three devices are not combinable, as one skilled in the art will attest. Indeed, even any two of the three are combinable with each other. There is no expectation of success, as they would be rendered inoperable. Further there is no suggestion or motivation to make the proposed modification because unsatisfactory for its intended purpose (i.e., FPA, PD or laser).” and “Given that Kim, Kim, and Shimizu is an FPA, PD and laser, respectively, any combination would necessarily change their principle of operation.” (pages 9-11 of Applicant’s Remarks), it is noted that a focal plane array (FPA) of Kim (‘566) is an infrared focal plane array photodetector and infrared photodetector of Kim (US Patent No. 8,022,390) relates to photodetector arrays, also termed as focal plane arrays. Thus, applicant’s arguments that “[e]ven any two of the three are combinable with each other. There is no expectation of success, as they would be rendered inoperable. Further there is no suggestion or motivation to make the proposed modification because unsatisfactory for its intended purpose (i.e., FPA, PD…” are irrelevant to the combination of Kim (‘390) disclosing infrared photodetector and Kim (‘566) teaching focal plane array (FPA) photodetector.
In response to applicant's argument regarding the combination of Kim (‘390) and Shimizu, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Shimizu teaches forming an aperture or a window on a side of the transmissive substrate (2001) by forming a second electrode (e.g., 2020) (Shimizu, Fig. 24, ¶0220) having an annular shape for the laser beam to pass through, and a non-reflective film (2021) in the window to reduce reflection and to improve the transmission, and a person of ordinary skill in the art would recognize that forming the non-reflective film in the light transmitting window of a light emitting device or an optical detector device would reduce reflection and improve transmission for both light emitting devices and optical detectors. 
Thus, the above applicant’s arguments regarding combination of Kim (‘390), Kim (‘566), and Shimizu are not persuasive and rejection of claim 1 under 35 U.S.C. § 103 over Kim (‘390) in view of Kim (‘566) and Shimizu is maintained.
Regarding dependent claims 2-11 and 38-43 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891